PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,345,833
Issue Date: May 31, 2022
Application No. 16/121,043
Filing or 371(c) Date: 4 Sep 2018
Attorney Docket No. 516304US 
:
:
:
:	DECISION ON REQUEST
:                FOR REFUND
:
:



This is a decision on the Request For Refund filed April 5, 2022.  

The request is DISMISSED.

The request for refund is dismissed because USPTO regulations require that papers filed in the application be signed by a registered attorney or agent, by the applicants (inventors) or by the assignee of the entire interest who has taken action in the application in accordance with 37 CFR 3.71.  

The request for refund filed April 5, 2022, was signed by Scott Lohr.

Note 37 CFR 1.33(b) which states:

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)  A patent practitioner of record;

(2)  A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)  The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

(c)  All notices, official letters, and other communications for the patent owner or owners in a reexamination or supplemental examination proceeding will be directed to the correspondence address in the patent file. Amendments filed in a reexamination proceeding and other papers 


filed in a reexamination or supplemental examination proceeding, on behalf of the patent owner must be signed by the patent owner, or if there is more than one owner by all the owners, or by an attorney or agent of record in the patent file, or by a registered attorney or agent not of record who acts in a representative capacity under the provisions of §1.34. Double correspondence with the patent owner or owners and the patent owner’s attorney or agent, or with more than one attorney or agent, will not be undertaken.

In view of the above, the request for refund cannot be granted at this time.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions